 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BILL LIETZKE,                                       No. 2:18-cv-02733-KJM-AC
12                        Plaintiff,
13            v.                                          ORDER
14    CITY OF BIRMINGHAM, et al.,
15                        Defendants.
16

17           Plaintiff, who is proceeding in pro se, has filed an application to proceed in forma

18   pauperis pursuant to 28 U.S.C. § 1915. ECF No. 2.

19           The federal venue statute provides that a civil action “may be brought in (1) a judicial

20   district in which any defendant resides, if all defendants are residents of the State in which the

21   district is located, (2) a judicial district in which a substantial part of the events or omissions

22   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

23   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

24   this action, any judicial district in which any defendant is subject to the court’s personal

25   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

26           In this case, the claim arose in Montgomery, Alabama, which is in the Middle District of

27   Alabama. The plaintiff and all defendants are from Alabama. Therefore, plaintiff’s claim should

28   have been filed in the United States District Court for the Middle District of Alabama. In the
                                                          1
 1   interest of justice, a federal court may transfer a complaint filed in the wrong district to the
 2   correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 3          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 4   States District Court for the Middle District of Alabama.
 5   DATED: October 15, 2018
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
